Order filed November 19, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00587-CR
                                   ____________

                      THE STATE OF TEXAS, Appellant

                                         V.

                          JOSE M. HUERTA, Appellee


             On Appeal from County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2222489

                                    ORDER

      The State’s brief was due November 12, 2020. No brief or motion to extend
time has been filed. If the State does not file a brief by December 14, 2020, we will
dismiss the appeal for want of prosecution. State v. Bissing, 169 S.W.3d 729, 730
(Tex. App.—Waco 2005, no pet.); State v. Garza, 88 S.W.3d 353, 354–55 (Tex.
App.—San Antonio 2002, no pet.) (per curiam); State v. Palacios, 968 S.W.2d 467,
468 (Tex. App.—Fort Worth 1998, no pet.) (per curiam).

                                       PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.